Laughlin, J. (concurring):
I concur on thé first two grounds of the opinion, and in the result, arrived at on the third ground. I think the evidence should have been stricken out, but the refusal of the court to do so does not constitute prejudicial error. The evidence was volunteered in defendant’s behalf by the physician, while being cross-examined, to combat, •the theory sought to be developed by plaintiff’s counsel to the effect, that'plaintiff, at the time of making the admissions', was suffering-intense pain and did not fully comprehend what he was saying. The physician made it clear that morphine, if taken, would relieve pain,, but would not affect the ability of the patient to converse intelligently.
Judgment and order affirmed, with costs.